Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00471-CR

                              EX PARTE Winston CASINELLI

                  From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018W0420
                         Honorable Mark R. Luitjen, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, we AFFIRM the trial court’s denial of
Appellant Winston Casinelli’s petition for writ of habeas corpus.

       SIGNED May 15, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice